Citation Nr: 1806869	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for herniated nucleus pulposus, L4, L5, S1, with sciatica (hereinafter thoracolumbar spine disability).

2.  Entitlement to service connection for left hip bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on her initial period of active duty for training in the Air National Guard from July 1982 to September 1982.  She also served on active duty from October 1982 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was transferred to the RO in Denver, Colorado in January 2013.


FINDINGS OF FACT

1.  Service connection for thoracolumbar spine disability was previously denied in a September 2006 rating decision; the Veteran was informed of the decision and of her appellate rights, but did not appeal or submit new evidence within a year of the decision.  

2.  An October 2007 rating decision continued the denial of service connection for thoracolumbar spine disability; the Veteran was informed of the decision and of her appellate rights, but did not appeal or submit new evidence within a year of the decision.  

3.  Evidence submitted since the October 2007 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim, is cumulative of evidence already of record, and raises no reasonable possibility of substantiating the claim of service connection for thoracolumbar spine disability.

4.  Left hip bursitis did not originate in active service or until years thereafter, is not otherwise etiologically related to active service, was not incurred during active duty for training, and was not the result of injury during a period of inactive duty training.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for thoracolumbar spine disability.  38 U.S.C. §§ 101, 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156(a), 3.159, 20.1103 (2017).

2.  The criteria for service connection for left hip bursitis have not been met.   38 U.S.C. §§ 101, 1101, 1131 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran requested a hearing before the Board and was scheduled for a hearing in May 2017.  Unfortunately, she failed to appear for the scheduled hearing.  She has not provided good cause for her absence and has not requested an additional hearing be scheduled.  As such, her hearing request is considered withdrawn.

The Veteran was afforded a VA examination in connection with her claim.  Upon review of the evidence, the Board finds that the examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor her representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

I.  New and Material Evidence

The Veteran is seeking to reopen her previously denied claim for service connection for thoracolumbar spine disability. 

An unappealed September 2006 rating decision denied service connection for thoracolumbar spine decision.  The Veteran, through her representative, filed a request for reconsideration for service connection for a thoracolumbar spine disability in April 2007.  The request was denied by an October 2007 rating decision.  The RO found the evidence was insufficient to demonstrate a causal relationship between the Veteran's active military service and her thoracolumbar spine disability.  The Veteran was notified of both decisions and of her appellate rights.  She did not initiate an appeal of either decision, or submit any new and material evidence within the one year appeal period, and those decisions became final.  

The Veteran, through her representative, filed a new claim for service connection for thoracolumbar spine disability in June 2010.  This was treated as a request to reopen a previously denied claim for the same disability. 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to the general rule allows for reopening where new and material evidence exists.  38 U.S.C.A. § 5108; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2007 rating decision included all evidence previously of record from the September 2006 rating decision, as well as treatment records from University of Colorado dated January 2006 to March 2007.  

The evidence of record from the September 2006 rating decision included: service medical records from December 1981 to March 2004.  These records address complaints and treatment for unrelated medical conditions including pelvic pain, cat and dog bites, gynecological issues, chest pain, dental care, familial and romantic issues, and routine physical examinations.  A March 2004 review of civilian medical records indicates treatment for low back pain with radicular symptoms to the legs and a diagnosis of mild osteoarthritis of the lumbar spine. 

Private medical records from July 2000 to January 2006 indicate treatment for unrelated conditions of elbow pain, gynecological issues, elevated cholesterol, migraine headaches, carpel tunnel syndrome, insomnia, and anxiety.  These records also include radiology results indicating the Veteran experiences low back pain and lower extremity pain.  She was given epidural steroid injections, pain medications, physical therapy, and back surgery.  In 20005, the Veteran was assessed with radiculopathy and L4-5 disc herniation.  

Military personnel records are also included.  These records indicate request for, and response to, verification of military service.  In addition, these records indicate the Veteran's period of active duty service, previously noted above.  

The evidence also include a VA examination dated July 2006 related to several medical conditions.  The examiner indicated that the Veteran's current low back condition was most likely caused by, or a result of, a low back condition in service associated with an onset of low back pain in 2000.

The University of Colorado records dated January 2006 to March 2007 addressed complaints and treatment of lumbar pain.  The records note treatment with a TENS unit, epidural steroid injections, pain medications, physical therapy, and back surgery.  The records indicate an onset of back pain between 2000 and 2002, followed by diagnosis and treatment in 2003 or 2004.  The records also contain treatment for unrelated somatic and mental health conditions. 

Pertinent evidence received since the October 2007 rating decision includes:  treatment records from University of Colorado dated July 2000 to July 2010; representative appellate briefs dated February 2017 and December 2017; and statements from the Veteran dated March 2011, December 2011, and February 2012.

The Board finds that the evidence submitted since the October 2007 rating decision is not sufficient to reopen the previously denied claim.  The evidence is new as it has not been previously considered.  However, the evidence is not material as it does not relate to the basis of the prior final denial.  

The treatment records from University of Colorado dated July 2000 to July 2010 address unrelated somatic complaints of left elbow pain, carpel tunnel syndrome, chest pain, hip pain, eye pain, and general physical examinations.  Additional treatment records addressed treatment for the Veteran's back pain and are cumulative and redundant of evidence previously of record.  

The representative appellate briefs dated February 2017 and December 2017 assert that the Veteran is entitled to reopen her claim for service connection because she submitted new and material evidence, and that taken together, the evidence indicates service connection is warranted. 

Statements from the Veteran dated March 2011, December 2011, and February 2012 address the strenuous work performed by the Veteran from June 1996 to April 2004, as well as details about physical limitations, medical treatment, and her interactions with VA.  Specifically, the Veteran asserts that she did significant physical activities during her military service from June 1996 to April 2004.  The Veteran states that for two weeks each year she practiced lifting soldiers, loading patients from simulated battlefield areas, carrying patients approximately half a mile, and climbing over barriers.  

These statements also include the Veteran assertion that the Denver, Colorado VA RO told her that based on her service and injuries, "chances are great that the [Veteran's] strenuous military exercises caused [her] injuries."  The Veteran also states her belief that her military service aggravated her condition and that she should be afforded a VA examination specifically for the thoracolumbar spine condition.  

The previous claim was denied because there was insufficient evidence to support the existence of symptoms, treatment, or diagnosis during active duty military service.  The newly submitted evidence does not provide information to indicate symptoms, treatment, or diagnosis of a back condition during active military service.

It is important to note that the Veteran's confirmed active duty military service ended in October 1989.  The record indicates that the Veteran also served in the Air National Guard from October 1989 to April 2004.  The RO was unable to confirm any other periods or forms of military service.  Notably, none of the evidence submitted indicates that the Veteran's claimed strenuous physical activities occurred during active military service.  At most, they occurred during Air National Guard service during periods of inactive duty training.  None of her records suggest an injury to the thoracolumbar spine during a period of National Guard service in this case.  

As such, the previously denied claim for service connection for a thoracolumbar spine disability remains denied. 

III.  Service Connection

In October 2010, the Veteran filed a claim for service connection for left hip bursitis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Service connection may also be established for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA).  38 U.S.C.A. 
§ 101 (24)(B); 38 C.F.R. § 3.6(a). ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c)(1). Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1). Active duty also includes authorized travel to or from such duty or service. 38 C.F.R. § 3.6 (e). ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.
 
The Board notes that the Veteran is currently diagnosed with left hip bursitis, which is sufficient to establish a current disability.  As such, the remaining determination is whether the Veteran experienced an in-service incurrence related to her active military service and whether such incurrence is causally related to her current left hip bursitis.  

The Veteran's active duty entrance and separation examinations show no indication she experienced a left hip condition upon induction to, or discharge from, the military.

The Veteran's medical treatment of record does not contain mention of active duty in-service symptoms, treatment, or diagnosis of a left hip condition.  Additionally, the available records do not contain a medical opinion linking the Veteran's current disability to any in-service incurrence or aggravation of a disease or injury.

The treatment of record for the left hip condition indicates the Veteran experienced an onset of left hip pain in approximately 2000 while "working in a very physical job."  

In August 2000, the Veteran was given an annual examination.  The Veteran was assessed as well-developed and well-nourished with an essentially normal examination.  She reported no complaints of hip pain or impaired gait.  She reported exercising three days per week at the gym.  She also reported working as a medical records specialist in the hospital unit as part of her reserve commitment.  Of note, the record states the Veteran served in the Air Force Reserves, however, the RO has been unable to substantiate such service.  

In October 2005, the Veteran was noted to have antalgic gait.  

In January 2006, the Veteran was referred to physical therapy for treatment of left hip bursitis.  

In January 2007, the Veteran reported to treatment providers that she was generally healthy "until approximately 2002 when she developed insidious onset low back and left lower extremity pain, diagnosed as HNP at L4-5."  She further reported that the sciatic pain has mechanically changed her gait and she began to experience left hip bursitis.  

The Board has considered whether the record contains evidence establishing an in-service incurrence.  Neither the Veteran's statements, nor the objective medical evidence demonstrates that the Veteran had a diagnosis, treatment, or symptoms of a left hip condition during active service.  

The Board acknowledges the Veteran has a current disability, however, there is no indication in the medical or service records that such condition was incurred during active service.  Rather, the record indicates the left hip condition arose sometime between 2000 and 2002 when the Veteran was serving in the National Guard, which has previously been deemed insufficient to qualify for active duty service.  

In statements to VA and medical providers, the Veteran has indicated that the physically strenuous activities she performed between 1996 and 2004 lead to a lumbar spine condition and subsequently left hip bursitis.  The Veteran lacks the medical training and expertise to determine the etiology her left hip bursitis.  The issue of causation is a medical determination outside the realm of common knowledge of a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's conclusions about the etiology of her left hip bursitis are afford little weight.  The Board again points out that unless her periods of inactive duty training actually involved injury to the left hip, they can not provide a basis for the grant of service connection.    

Further, as the Veteran's lumbar spine condition is not service connected, her left hip bursitis is not eligible for secondary service connection based.  Additionally, while the Veteran has service-connected disabilities, these are related to the reproductive and urinary systems, not the musculoskeletal system.  There is no reasonable basis to conclude that the Veteran's service-connected disabilities caused or aggravated her left hip bursitis.  

The weight of the evidence is against a finding that the Veteran's left hip bursitis was caused or aggravated by her active duty military service, or caused or aggravated by a service-connected disability. 


ORDER

As new and material evidence has not been received, the Veteran's previously denied claim for entitlement to service connection for thoracolumbar spine disability is not reopened.

Service connection for left hip bursitis is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


